                 Case 2:21-cv-00270-BJR Document 26 Filed 04/07/21 Page 1 of 2


 1

 2                                                                The Honorable Barbara J. Rothstein

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8 PARLER LLC,

 9
                               Plaintiff,                   No. 2:21-cv-00270-BJR
10
            v.                                              NOTICE OF APPEARANCE OF
11                                                          CAESAR D. KALINOWSKI
   AMAZON WEB SERVICES, INC., and
12 AMAZON.COM, INC.,

13
                               Defendants.
14

15 TO:               The Clerk of the Court

16 AND TO:           All Counsel of Record

17          Please take notice that Caesar D. Kalinowski appears as additional counsel for
18 Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. (“Amazon”)

19 (collectively, “Defendants”), and requests that all further papers and pleadings, except original

20 process, be served upon the undersigned at the address below stated. By serving this Notice of

21 Appearance, Defendants do not waive any defenses.

22          DATED this 7th day of April, 2021.
23
                                                     Davis Wright Tremaine LLP
24                                                   Attorney for Defendants Amazon Web Services,
                                                     Inc. and Amazon.com, Inc.
25
                                                     By s/ Caesar D. Kalinowski
26                                                      Caesar D. Kalinowski, WSBA #52650
                                                        920 Fifth Avenue, Suite 3300
27                                                      Seattle, WA 98104-1610
                                                        Telephone: 206-622-3150
                                                        E-mail: CaesarKalinowski@dwt.com

                                                                              Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     NOTICE OF APPEARANCE - 1                                                    920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 26 Filed 04/07/21 Page 2 of 2


 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that counsel of record have been served a true and correct copy of the
 3
     foregoing Notice of Appearance by electronic mail through the Court’s ECF Notifications to the
 4
     following:
 5

 6                         Angelo J. Calfo, WSBA# 27079
 7                         CALFO EAKES LLP
                           1301 Second Avenue, Suite 2800
 8                         Seattle, WA 98101
                           Email: angeloc@calfoeakes.com
 9
                           David J. Groesbeck, WSBA No. 24749
10                         DAVID J. GROESBECK, P.S.
11                         1333 E. Johns Prairie Rd.
                           Shelton, WA 98584
12                         Email: david@groesbecklaw.com

13

14 DATED this 7th day of April, 2021.

15                                                   Davis Wright Tremaine LLP
                                                     Attorney for Defendants
16

17
                                                     By s/ Caesar D. Kalinowski
18                                                   Caesar D. Kalinowski, WSBA #52650
                                                     920 Fifth Avenue, Suite 3300
19                                                   Seattle, WA 98104-1610
                                                     Telephone: 206-622-3150
20                                                   E-mail: CaesarKalinowski@dwt.com

21

22

23

24

25

26

27


                                                                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     NOTICE OF APPEARANCE - 2                                                     920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
